Mr. Justice Gridley delivered the opinion of the court. It is the law of this State that a proceeding for contempt for violating an injunction is a civil or remedial proceeding, and that “the case is, from its inception to its conclusion, in all of its procedure, essentially a civil chancery proceeding, conforming itself, in its pleadings, character and quantity of proof required, and in its course through the Appellate tribunals, to the rules and practice applicable "to other chancery proceedings.” (Hake v. People, 230 Ill. 174, 193.) “A proceeding for contempt in violating an injunction is for the purpose of advancing the remedy of the complainant and is remedial and civil in its nature. In such a case the defendant is not entitled to purge himself of the contempt by a sworn answer and be discharged, but his answer may be contradicted and disproved. There is no rule of law which requires proof beyond a reasonable doubt in a civil case. Civil rights, only, being involved, the violation of the injunction may be established by a preponderance of the evidence.” (People v. Buconich, 277 Ill. 290, 294.) And in a chancery proceeding it is the settled rule that where the chancellor hears the witnesses testify in open court his findings of fact, when the testimony is conflicting, are entitled to great weight and will not be disturbed on appeal unless manifestly against the evidence. (Burgett v. Osborne, 172 Ill. 227, 238; Bouton v. Cameron, 205 Ill. 50, 69; Kirby v. Judy, 286 Ill. 200, 205; St. Louis, B. & S. Ry. Co. v. Gray, 100 Ill. App. 538, 541.) “The reason stated for the rule in decided cases is, that the presiding judge of the trial court, who sees the witnesses, hears their testimony and observes their demeanor while testifying, is, other things being equal, better qualified to pass on the question of their credibility than is a, court of review from the mere reading of their testimony.” (Bouton v. Cameron, 99 Ill. App. 600, 619.) We cannot say that the findings of fact of the chancellor in the present case, contained in the order of August 28,1918, are manifestly against the evidence, as here contended by counsel for plaintiffs in error. Indeed, we think that in view of all the facts and circumstances in evidence the chancellor was fully justified in his findings and in adjudging that all five of the respondents knowingly and wilfully violated the injunction and were in contempt of court, and in inflicting punishment severally upon them. It is also contended by counsel for plaintiffs in error that there is a variance between the averments of complainant’s petition for the rule to show cause and writ of sequestration, and the proofs and the order adjudging the respondents guilty of contempt. We do not think that there is any material variance. Counsel state in their brief that it is the law that (a) to authorize punishment for a violation of an injunction, the act complained of must be clearly embraced within the restraining clause of the injunction,. and (b) the language of the injunction should not be extended to cover acts not within its meaning. Counsel further state: “It is conceded that if the cards and lists hereinbefore mentioned, which were found by the sheriff in the offices of the IT. S. Sanitary Products Corporation, were ‘prepared, compiled or assembled or acquired in any wise’ prior to October 3,1917, then the use of them constituted a violation of said injunction. The defense was that none of said material was ‘prepared, compiled or assembled or acquired in any wise’ prior to October 3, 1917. However indefensible from an ethical standpoint the conduct of plaintiffs in error in acquiring and using the cards and lists in question may have been, as a matter of fact the cards were not ‘prepared, compiled or assembled or acquired in any wise’ prior to October 3,1917,” by dny of the plaintiffs in error. The argument is that “the use of the information, assembled and compiled by Brenn subsequent to October 3, 1917, reprehensible as it may have been, not having been restrained by the injunction, was not a violation thereof.” Clause (c) of the injunction restrained the respondents from: “Using or giving any person, firm, corporation or association, other than the West Disinfecting Company, access to any trade lists or trade information or lists of customers, or data or memoranda or other writings in respect to the business of the West Disinfecting Company, prepared, compiled or assembled or acquired in any wise during the period between January 1, 1913, and October 3, 1917.” We think that the plain meaning of the injunction is that the respondents should not use, or give to any person or corporation other than the West Company, any trade information in respect to the business of the West Company, no matter by whom prepared or compiled, or however acquired by the West Company, during said period. Even on the assumption that, Brenn did not copy any of this trade information until after October 3, 1917, and that no use of it was made by the respondents until after that date, the use thereafter was a violation of the injunction for the evidence shows that it was trade information acquired by the West Company prior to said date. The evidence further shows that Koppelman was discharged on October 3, 1917, and that his previous conduct had given the West Company reason to fear that he and others would use trade lists and trade information respecting its business that had previously been acquired, and the West Company sought to be protected against such misuse by praying for the injunction in question, which it obtained. In 2 High on Injunctions (4th Ed.), sec. 1446, it is said: “In deciding whether there has been an actual breach of an injunction it is important to observe the objects for which the relief was granted, as well as the circumstances attending it. And it is to be observed that the violation of the spirit of an injunction, even though its strict letter may not have been disregarded, is a breach of the mandate of the court.” (See also, Loven v. People, 158 Ill. 159, 168; Board of Trade v. Tucker, 221 Fed. 300, 302, affirmed 137 C. C. A. 255, 221 Fed. 305; Town of Drummer v. Cox, 165 Ill. 648, 652; St. Louis, B. & S. Ry. Co. v. Gray, 100 Ill. App. 538, 541.) For the reasons indicated the order and judgment of the circuit court will be affirmed. Affirmed.